Exhibit 10.01

SYMANTEC CORPORATION

2013 EQUITY INCENTIVE PLAN

As adopted by the Board on July 25, 2013

and as amended thereafter

1.    Purpose. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent, Subsidiaries and
Affiliates, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Stock Appreciation Rights,
Restricted Stock Units, and Restricted Stock Awards. Capitalized terms not
defined in the text are defined in Section 30.

2.    Shares Subject to the Plan.

2.1    Number of Shares Available. Subject to Sections 2.2 and 19, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 82,000,000 Shares.

Subject to Sections 2.2 and 19, Shares that: (a) are subject to issuance upon
exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) are subject to an Award granted
hereunder but are forfeited or are repurchased by the Company at the original
issue price; or (c) are subject to an Award that otherwise terminates without
Shares being issued will again be available for grant and issuance in connection
with future Awards under this Plan. The following Shares may not again be made
available for future grant and issuance as Awards under the Plan: (i) Shares
that are withheld to pay the Exercise or Purchase Price of an Award or to
satisfy any tax withholding obligations in connection with an Award, (ii) Shares
not issued or delivered as a result of the net settlement of an outstanding
Option or SAR or (iii) shares of the Company’s Common Stock repurchased on the
open market with the proceeds of an Option Exercise Price. At all times the
Company shall reserve and keep available a sufficient number of Shares as shall
be required to satisfy the requirements of all outstanding Awards granted under
this Plan.

2.2    Adjustment of Shares. In the event that the number of outstanding Shares
is changed by a stock dividend, recapitalization, stock split, reverse stock
split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration or there is a change in
the corporate structure (including, without limitation, a spin-off), then
(a) the number of Shares reserved for issuance and future grant under the Plan
set forth in Section 2.1, (b) the Exercise Prices of and number of Shares
subject to outstanding Options and SARS, (c) the maximum number of Shares that
may be issued as ISOs set forth Section 5.8, (d) the number of Shares that may
be granted pursuant to Section 3 below, (e) the Purchase Price and number of
Shares subject to other outstanding Awards (other than Options and SARs which
are provided for in (b) above), and (f) the number of Shares that are granted as
Awards to Non-Employee Directors as set forth in Section 6 will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a Share will not be issued but will be
rounded down to the nearest whole Share, and may be replaced by a cash payment
equal to the Fair Market Value of such fraction of a Share, as determined by the
Committee. For the avoidance of doubt, Shares that otherwise become available
for grant and issuance because of the provisions of this Section 2.2 shall not
include Shares subject to Awards that initially became available because of the
assumption and substitution clause in Section 19.3.

 

 

A-1



--------------------------------------------------------------------------------

In the event of an extraordinary cash dividend by the Company, the Committee, in
its sole discretion, may, in lieu of the any of the methods of adjustments set
forth above, determine that: (a) Participants holding outstanding RSUs will be
entitled to receive a cash payment, with respect to each Share subject to such
Awards, in an amount equal to the per-Share extraordinary cash dividend amount,
provided, however, that unless determined otherwise by the Committee, any cash
payment or new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that the
Participant has the right to receive with respect to the Participant’s unvested
RSUs pursuant to this clause (a) shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested RSUs and (ii) may be
issued subject to such escrow arrangements as the Committee may deem
appropriate, and/or (b) the Exercise Price of outstanding Options and SARs may
be reduced by an amount equal to the per-Share extraordinary cash dividend
amount, provided, however, that the Committee may, in its sole discretion,
determine that a cash payment shall be made to a Participant holding an Option
or SAR partially or entirely in lieu of such a reduction in Exercise Price on a
per-Share cent-for-cent basis.

3.    Eligibility. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors (each an “Eligible Individual”) of the Company or any Parent,
Subsidiary or Affiliate of the Company; provided such consultants, contractors
and advisors render bona fide services not in connection with the offer and sale
of securities in a capital-raising transaction. No Eligible Individual will be
eligible to receive more than 2,000,000 Shares in any calendar year under this
Plan, pursuant to the grant of Awards hereunder, other than new employees of the
Company or of a Parent or Subsidiary of the Company (including new employees who
are also officers and directors of the Company or any Parent or Subsidiary of
the Company), who are eligible to receive up to a maximum of 3,000,000 Shares in
the calendar year in which they commence their employment. For purposes of these
limits only, each Restricted Stock Unit settled in Shares (but not those settled
in cash), shall be deemed to cover one Share. Subject to the provisions of the
Plan, the Committee may from time to time, select among the Eligible
Individuals, those to whom Awards shall be granted and determine the nature and
amount of each Award. No Eligible Individual shall have any right, by virtue of
this Plan to receive an Award. An Eligible Individual may be granted more than
one Award under this Plan.

4.    Administration.

4.1    Committee Authority. This Plan will be administered by the Committee or
by the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan. Without limitation, the
Committee will have the authority to:

(a)    construe and interpret this Plan, any sub-plan, Award Agreement and any
other agreement or document executed pursuant to this Plan;

(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;

(c)    select Eligible Individuals to receive Awards;

(d)    determine the form and terms of Awards;

(e)    grant Awards and determine the number of Shares or other consideration
subject to Awards;

(f)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate of the Company;

 

A-2



--------------------------------------------------------------------------------

(g)    grant waivers of Plan or Award conditions;

(h)    determine the vesting, exercisability and payment of Awards;

(i)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(j)    amend any Award Agreements executed in connection with this Plan;

(k)    determine whether the performance goals under any performance-based Award
have been met and whether a performance-based Award has been earned;

(l)    determine whether, to what extent an Award may be canceled, forfeited, or
surrendered;

(m)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

(n)    adopt terms and conditions, rules and/or procedures (including the
adoption of any subplan under this Plan) relating to the operation and
administration of the Plan to accommodate requirements of local law and
procedures outside of the United States;

(o)    make all other determinations necessary or advisable for the
administration of this Plan, any sub-plan or Award Agreement;

(p)    delegate any of the foregoing as permitted by applicable law to one or
more executive officers pursuant to a specific delegation, in which case
references to “Committee” in this Section 4.1 will refer to such delegate(s),
except with respect to Insiders.

4.2    Committee Discretion. Any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. To
the extent permitted by applicable laws, the Committee may delegate to one or
more officers of the Company the authority to grant an Award under this Plan to
Participants who are not Insiders of the Company.

4.3    Section 162(m) and Section 16 of the Exchange Act. When necessary or
desirable for an Award to qualify as “performance-based compensation” under
Section 162(m) of the Code the Committee shall include at least two persons who
are “outside directors” (as defined under Section 162(m) of the Code) and at
least two (or a majority if more than two then serve on the Committee) such
“outside directors” shall approve the grant of such Award and timely determine
(as applicable) the Performance Period and any Performance Factors upon which
vesting or settlement of any portion of such Award is to be subject. When
required by Section 162(m) of the Code, prior to settlement of any such Award at
least two (or a majority if more than two then serve on the Committee) such
“outside directors” then serving on the Committee shall determine and certify in
writing the extent to which such Performance Factors have been timely achieved
and the extent to which the Shares subject to such Award have thereby been
earned. Awards

 

A-3



--------------------------------------------------------------------------------

granted to Participants who are subject to Section 16 of the Exchange Act must
be approved by two or more “non-employee directors” (as defined in the
regulations promulgated under Section 16 of the Exchange Act). With respect to
Participants whose compensation is subject to Section 162(m) of the Code, and
provided that such adjustments are consistent with the regulations promulgated
under Section 162(m) of the Code, the Committee may adjust the performance goals
to account for changes in law and accounting and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships,
including without limitation (i) restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (ii) an event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (iii) a change in accounting
standards required by generally accepted accounting principles.

5.    Options. An Option is the granting of a right, but not the obligation, to
purchase Shares. The Committee may grant Options to Participants and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option (subject to
Section 5.4 below), the circumstances upon and the period during which the
Option may be exercised, and all other terms and conditions of the Option,
subject to the following:

5.1    Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. To the extent that any Option
designated as an ISO in the Award Agreement fails to qualify as such under
applicable law, it shall be treated instead as a NQSO.

5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, unless a later date
is otherwise specified by the Committee at the time it acts to approve the
grant. The Stock Option Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.

5.3    Exercise Period. Options will be exercisable within the times or upon the
events determined by the Committee as set forth in the Stock Option Agreement
governing such Option; provided, however, that no Option will be exercisable
after the expiration of ten (10) years from the date the Option is granted; and
provided further that no ISO granted to a person who directly or by attribution
owns more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary of the Company
(“Ten Percent Stockholder”) will be exercisable after the expiration of five
(5) years from the date the ISO is granted. The Committee also may provide for
the exercise of Options to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, the attainment during
a Performance Period of performance goals based on Performance Factors), in such
number of Shares or percentage of Shares as the Committee determines.

5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may not be less than 100% of the Fair
Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 10 and the Award
Agreement and in accordance with any procedures established by the Committee.

 

A-4



--------------------------------------------------------------------------------

5.5    Method of Exercise. Options may be exercised only by delivery to the
Company of a written or electronic notice or agreement of stock option exercise
(the “Exercise Agreement”) in a form approved by the Committee (which need not
be the same for each Participant), stating the number of Shares being purchased,
the restrictions imposed on the Shares purchased under such Exercise Agreement,
if any, and such representations and agreements regarding Participant’s
investment intent and access to information and other matters, if any, as may be
required or desirable by the Company to comply with applicable securities laws,
together with payment in full of the Exercise Price for the number of Shares
being purchased and all applicable Tax-Related Items. Full payment may consist
of any consideration and method of payment authorized by the Committee and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 2.2.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

5.6    Termination of Participant. Notwithstanding the exercise periods set
forth in the Stock Option Agreement, exercise of an Option will always be
subject to the following:

(a)    If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options are vested and exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding the original term of the Option as may be
determined by the Committee, with any exercise beyond three (3) months after the
Termination Date deemed to be an NQSO), but in any event, no later than the
expiration date of the Options.

(b)    If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than because of Participant’s death or disability), then Participant’s
Options may be exercised only to the extent that such Options are vested and
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding the original term of the Option as may be
determined by the Committee, with any such exercise beyond (a) three (3) months
after the Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.

5.7    Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

5.8    Limitations on ISOs. The aggregate Fair Market Value (determined as of
the date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Affiliate, Parent or
Subsidiary of the Company) will not exceed $100,000. If the Fair Market Value of
Shares on the date of grant with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, then the
Options for the first $100,000 worth of Shares to become exercisable in such
calendar year will be ISOs and the Options for the amount in excess of $100,000
that become exercisable in that calendar year will be NQSOs. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of this Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment. No more than 100,000,000 Shares will be
issued pursuant to the exercise of ISOs under this Plan.

 

A-5



--------------------------------------------------------------------------------

5.9    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options (but not beyond the original term of such Option) and
authorize the grant of new Options in substitution therefor, provided that
(a) any such action may not, without the written consent of a Participant,
impair any of such Participant’s rights under any Option previously granted
unless the Committee determines that such action is necessary or advisable to
comply with applicable laws or facilitate the offering and administration of the
Plan in view of such laws; (b) any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code; and (c) notwithstanding anything to the contrary elsewhere in the
Plan, the Company is subject to Section 22.2 below with respect to any proposal
to reprice outstanding Options.

5.10    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code.

5.11    Minimum Vesting. At the time of grant, no Option will be granted that
vests (or, if applicable, is exercisable) until at least twelve (12) months
following the date of grant of the Option; provided, however, that up to five
percent (5%) of the Shares authorized for issuance under this Plan may be
subject to Options and/or SARs that do not meet the foregoing vesting (and, if
applicable, exercisability) requirements.

6.    Non-Employee Director Equity Awards.

6.1    Types of Awards. All Awards other than ISOs may be granted to
non-employee directors under this Plan. Awards granted pursuant to this
Section 6 may be automatically made pursuant to a policy adopted by the Board
(as such policy may be amended from time to time by the Board) or made from time
to time as determined in the discretion of the Board, or, if the authority to
grant Awards to non-employee directors has been delegated by the Board, the
Committee. No non-employee director may receive cash compensation and Awards
under the Plan exceeding $900,000 in total combined value (as described below)
in the aggregate in any calendar year. The value of Awards for purposes of
complying with this maximum shall be determined as follows: (a) for Options and
SARs, grant date fair value will be calculated using the Black-Scholes valuation
methodology on the date of grant of such Option or SAR and (b) for all other
Awards other than Options and SARs, grant date fair value will be determined by
either (i) calculating the product of the Fair Market Value per Share on the
date of grant and the aggregate number of Shares subject to the Award or
(ii) calculating the product using an average of the Fair Market Value over a
number of trading days and the aggregate number of Shares subject to the Award
as determined by the Committee. Awards granted or cash payments made to an
individual while he or she was serving in the capacity as an employee or while
he or she was a consultant but not a non-employee director will not count for
purposes of the limitations set forth in this Section 6.1

6.2    Eligibility. Awards granted pursuant to this Section 6 shall be granted
only to non-employee directors. Any non-employee director, including without
limitation any non-employee director who is appointed as a member to the Board,
will be eligible to receive an Award under this Section 6.

 

A-6



--------------------------------------------------------------------------------

6.3    Vesting, Exercisability and Settlement. Except as set forth in
Section 19, Awards granted pursuant to Section 6 shall vest, become exercisable
and be settled as determined by the Board and consistent with Section 5.11 and
Section 9.4 or, if the authority to make such determinations has been delegated
by the Board, the Committee. With respect to Options and SARs, the Exercise
Price of such Award granted to non-employee directors shall not be less than the
Fair Market Value of the Shares at the time such Award is granted.

7.    Restricted Stock Awards. A Restricted Stock Award is an offer by the
Company to issue Shares that are subject to restrictions. The Committee will
determine to whom an offer will be made, the number of Shares the person may be
issued or purchase, the Purchase Price (if any), the restrictions to which the
Shares will be subject, and all other terms and conditions of the Restricted
Stock Award, subject to the following:

7.1    Restricted Stock Agreement. All purchases under a Restricted Stock Award
will be evidenced by an Award Agreement (the “Restricted Stock Agreement”),
which will be in such form and contain such provisions (which need not be the
same for each Participant) as the Committee may from time to time approve, and
which will comply with and be subject to the terms and conditions of this Plan.
A Participant can accept a Restricted Stock Award by signing and delivering to
the Company the Restricted Stock Agreement, and full payment of the Purchase
Price (if any) and all applicable withholding taxes, at such time and on such
terms as required by the Committee. If the Participant does not accept the
Restricted Stock Award at such time and on such terms as required by the
Committee, then the offer of the Restricted Stock Award will terminate, unless
the Committee determines otherwise.

7.2    Purchase Price. The Purchase Price (if any) for a Restricted Stock Award
will be determined by the Committee, and may be less than Fair Market Value on
the date the Restricted Stock Award is granted. Payment of the Purchase Price
must be made in accordance with Section 10 of this Plan and as permitted in the
Restricted Stock Agreement, and in accordance with any procedures established by
the Company.

7.3    Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to all restrictions, if any, that the Committee may impose. These restrictions
may be based on completion of a specified period of service with the Company
and/or upon completion of performance goals as may be set forth in the
Restricted Stock Agreement, which shall be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
shall from time to time approve, and which will comply with and be subject to
the terms and conditions of this Plan. Prior to the grant of a Restricted Stock
Award, the Committee shall: (a) determine the nature, length and starting date
of any Performance Period for the Restricted Stock Award; (b) select performance
criteria, including from among the Performance Factors, to be used to measure
performance goals, if any; and (c) determine the number of Shares that may be
awarded to the Participant. For Restricted Stock Awards intended to comply with
the requirements of Section 162(m) of the Code, the performance goals shall be
administered in a manner that complies with the requirements under that statute.
Performance Periods may overlap and a Participant may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria.

7.4    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, Restricted Stock Awards shall cease to vest
immediately if a Participant is Terminated during the vesting period or
Performance Period applicable to the Award for any reason, unless the Committee
determines otherwise, and any unvested Shares subject to such Restricted Stock
Awards shall be subject to the Company’s right to repurchase such Shares or
otherwise to any forfeiture condition applicable to the Award, as described in
Section 14 of this Plan, if and as set forth in the applicable Restricted Stock
Agreement.

 

A-7



--------------------------------------------------------------------------------

8.    Restricted Stock Units. A Restricted Stock Unit (or RSU) is an award
covering a number of Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock). The Committee will determine to
whom an RSU grant will be made, the number of Shares subject to the RSU, the
restrictions to which the Shares subject to the RSU will be subject, and all
other terms and conditions of the RSU, subject to the following:

8.1    Terms of RSUs. RSUs may vary from Participant to Participant and between
groups of Participants, and may be based upon the achievement of the Company,
Affiliate, Parent or Subsidiary and/or individual performance goals or upon such
other criteria as the Committee may determine. All RSUs will be evidenced by an
Award Agreement (the “RSU Agreement”), which will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. A RSU may be awarded upon
satisfaction of such performance goals as are set out in advance in the Award
Agreement (the “Performance RSU Agreement”) that will be in such form (which
need not be the same for each Participant) as the Committee may from time to
time approve, and will comply with and be subject to the terms and conditions of
this Plan. If the RSU is being earned upon the satisfaction of performance goals
pursuant to a Performance RSU Agreement, then the Committee will: (a) determine
the nature, length and starting date of any Performance Period for each RSU;
(b) select performance criteria, including from among the Performance Factors,
to be used to measure performance goals, if any; and (c) determine the number of
Shares subject to the RSU. For RSUs intended to comply with the requirements of
Section 162(m) of the Code, the performance goals shall be administered in a
manner that complies with the requirements under that statute. Prior to
settlement of any RSU earned upon the satisfaction of performance goals pursuant
to a Performance RSU Agreement, the Committee shall determine the extent to
which such RSU has been earned. Performance Periods may overlap and Participants
may participate simultaneously with respect to RSUs that are subject to
different Performance Periods and different performance goals and other
criteria. The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee. The
Committee may adjust the performance goals applicable to the RSUs to take into
account changes in law and accounting or tax rules and to make such adjustments
as the Committee deems necessary or appropriate to reflect the impact of
extraordinary or unusual items, events or circumstances to avoid windfalls or
hardships.

8.2    Settlement. The portion of a RSU being settled may be paid currently or
on a deferred basis with such interest or dividend equivalent, if any, as the
Committee may determine. Payment may be made in the form of cash or whole Shares
or a combination thereof, either in a lump sum payment or in installments, all
as the Committee will determine.

8.3    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

9.    Stock Appreciation Rights. A Stock Appreciation Right (or SAR) is an award
that may be exercised for cash or Shares (which may consist of Restricted
Stock), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of settlement over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. The Committee will determine to whom to grant a SAR, the number of
Shares subject to the SAR, the restrictions to which the SAR will be subject,
and all other terms and conditions of the SAR, subject to the following:

 

A-8



--------------------------------------------------------------------------------

9.1    Terms of SARs. SARs may vary from Participant to Participant and between
groups of Participants, and may be based upon the achievement of the Company,
Parent or Subsidiary and/or individual performance goals or upon such other
criteria as the Committee may determine. The Committee will determine all terms
of each SAR including, without limitation: the number of Shares deemed subject
to each SAR, the time or times during which each SAR may be settled, the
consideration to be distributed on settlement, and the effect on each SAR of its
holder’s Termination. All SARs will be evidenced by an Award Agreement (the “SAR
Agreement”), which will be in such form and contain such provisions (which need
not be the same for each Participant) as the Committee may from time to time
approve, and which will comply with and be subject to the terms and conditions
of this Plan. The Exercise Price of a SAR will be determined by the Committee
when the SAR is granted and may not be less than 100% of the Fair Market Value
of the Shares on the date of grant. A SAR may be awarded upon satisfaction of
such performance goals as are set out in advance in the Participant’s individual
Award Agreement (the “Performance SAR Agreement”) that will be in such form
(which need not be the same for each Participant) as the Committee may from time
to time approve, and which will comply with and be subject to the terms and
conditions of this Plan. If the SAR is being earned upon the satisfaction of
performance goals pursuant to a Performance SAR Agreement, then the Committee
will: (a) determine the nature, length and starting date of any Performance
Period for each SAR; (b) select performance criteria, including from among the
Performance Factors, to be used to measure performance goals, if any; and
(c) determine the number of Shares deemed subject to the SAR. Prior to exercise
of any SAR earned upon the satisfaction of performance goals pursuant to a
Performance SAR Agreement, the Committee shall determine the extent to which
such SAR has been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to SARs that are subject to different
Performance Periods and different performance goals and other criteria. The
number of Shares may be fixed or may vary in accordance with such performance
goals and criteria as may be determined by the Committee. The Committee may
adjust the performance goals applicable to the SARs to take into account changes
in law and accounting or tax rules and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships. Notwithstanding
anything to the contrary elsewhere in the Plan, the Company is subject to
Section 22.2 below with respect to any proposal to reprice outstanding SARs. The
term of a SAR shall be ten (10) years from the date the SAR is awarded or such
shorter term as may be provided in the Award Agreement.

9.2    Settlement. Upon exercise of a SAR, a Participant will be entitled to
receive payment from the Company in an amount determined by multiplying (i) the
difference between the Fair Market Value of a Share on the date of exercise over
the Exercise Price; times (ii) the number of Shares with respect to which the
SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code to the extent
applicable.

9.3    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

9.4    Minimum Vesting. At the time of grant, no SAR will be granted that vests
(or, if applicable, is exercisable) until at least twelve (12) months following
the date of grant of the SAR; provided, however, that up to five percent (5%) of
the Shares authorized for issuance under this Plan may be subject to SARs and/or
Options that do not meet the foregoing vesting (and, if applicable,
exercisability) requirements.

10.    Payment for Share Purchases. Payment for Shares purchased pursuant to
this Plan may be made in cash, by check or by wire transfer or, where expressly
approved for the Participant by the Committee and where permitted by law:

(a)    by cancellation of indebtedness of the Company to the Participant;

 

A-9



--------------------------------------------------------------------------------

(b)    by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c)    cashless “net exercise” arrangement pursuant to which the Company will
reduce the number of Shares issued upon exercise by the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the aggregate
Exercise Price plus any Tax-Related Items; provided that the Company shall
accept a cash or other payment from the Participant to the extent of any
remaining balance of the Exercise Price not satisfied by such reduction in the
number of whole Shares to be issued;

(d)    by waiver of compensation due or accrued to the Participant for services
rendered;

(e)    with respect only to purchases upon exercise of an Option, and provided
that a public market for the Company’s stock exists, through a “same day sale”
commitment from the Participant and a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a“FINRA Dealer”) whereby the
Participant irrevocably elects to exercise the Option and to sell all or a
portion of the Shares so purchased to pay for the Exercise Price and any
applicable Tax-Related Items, and whereby the FINRA Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company;

(f)    by such other consideration and method of payment as permitted by the
Committee and applicable law; or

(g)    by any combination of the foregoing.

11.    Withholding Taxes.

11.1    Withholding Generally. The Company, its Parent, Subsidiaries and
Affiliates, as appropriate, shall have the authority and the right to deduct or
withhold, or require a Participant to remit to the Company, its Parent,
Subsidiaries and Affiliates, an amount sufficient to satisfy any Tax-Related
Items with respect to any taxable event concerning a Participant arising as a
result of this Plan or to take such other action as may be necessary in the
opinion of the Company or its Parent, Subsidiaries or Affiliates, as
appropriate, to satisfy withholding obligations for the payment of Tax-Related
Items, including but not limited to (i) withholding from the Participant’s wages
or other cash compensation; (ii) withholding from the proceeds for the sale of
Shares underlying the Award either through a voluntary sale or a mandatory sale
arranged by the Company on the Participant’s behalf; (iii) through withholding
in Shares as set forth in Section 11.2 below; (iv) where payments in
satisfaction of the Awards are to be made in cash, through withholding all or
part of the cash payment in an amount sufficient to satisfy the Tax-Related
Items; or (v) any other method of withholding deemed acceptable by the
Committee. No Shares (or their cash equivalent) shall be delivered hereunder to
any Participant or other person until the Participant or such other person has
made arrangements acceptable to the Committee for the satisfaction of these tax
obligations with respect to any taxable event concerning the Participant or such
other person arising as a result of Awards made under this Plan.

11.2    Stock Withholding. When, under applicable tax laws, a Participant incurs
tax liability in connection with the grant, exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may allow the
Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in writing in a form and during a period acceptable to the
Committee.

 

A-10



--------------------------------------------------------------------------------

12.    Privileges of Stock Ownership; Voting and Dividends. Except to the extent
that the Committee grants an RSU that entitles the Participant to credit for
dividends paid on Award Shares prior to the date such Shares are issued to the
Participant (as reflected in the RSU Agreement), no Participant will have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant. For the avoidance of doubt, in the event the
Committee grants an RSU that entitles a Participant to credit for dividends on
Award Shares prior to the date such Shares are issued, dividends may be accrued
but shall not be paid to a Participant until Shares are vested Shares. After
Shares are issued to the Participant, the Participant will be a stockholder and
have all the rights of a stockholder with respect to such Shares, including the
right to vote and receive all dividends or other distributions made or paid with
respect to such Shares; provided, that if such Shares are restricted stock, then
any new, additional or different securities the Participant may become entitled
to receive with respect to such Shares by virtue of a stock dividend, stock
split or any other change in the corporate or capital structure of the Company
will be subject to the same restrictions as the restricted stock; provided,
further, that the Participant will have no right to retain such stock dividends
or stock distributions with respect to Shares that are repurchased at the
Participant’s original Purchase Price or otherwise forfeited to the Company.

13.    Transferability. Unless determined otherwise by the Committee or its
delegate(s) or pursuant to this Section 13, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
(i) a will or (ii) by the laws of descent or distribution. If the Committee
makes an Award transferable, including, without limitation, by instrument to an
inter vivos or testamentary trust in which the Awards are to be passed to
beneficiaries upon the death of the trustor (settlor) or by gift or domestic
relations order to a Permitted Transferee, such Award may contain such
additional terms and conditions as the Committee or its delegate(s) deems
appropriate. All Awards will be exercisable: (A) during the Participant’s
lifetime only by (x) the Participant, or (y) the Participant’s guardian or legal
representative; (B) after the Participant’s death, by the legal representative
of the Participant’s heirs or legatees; and (C) in the case of all awards except
ISOs, by a Permitted Transferee (for awards made transferable by the Committee)
or such person’s guardian or legal representative. “Permitted Transferee” means
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships) of the Participant, any person sharing the Participant’s
household (other than a tenant or employee), a trust in which these persons (or
the Participant) have more than 50% of the beneficial interest, a foundation in
which these persons (or the Participant) control the management of assets, and
any other entity in which these persons (or the Participant) own more than 50%
of the voting interests.

14.    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Shares that are not vested held by a Participant
following such Participant’s Termination at any time specified after the
Participant’s Termination Date, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s original Exercise Price or Purchase Price, as
the case may be. Alternatively, at the discretion of the Committee, Award Shares
issued to the Participant for which the Participant did not pay any Exercise or
Purchase Price may be forfeited to the Company on such terms and conditions as
may be specified in the Award Agreement. All certificates for Shares or other
securities delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.

 

A-11



--------------------------------------------------------------------------------

15.    Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.

16.    Exchange and Buyout of Awards. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. This Section shall not be construed to defeat
the requirements of Section 22.2.

17.    Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable federal, state,
and foreign securities laws, rules and regulations of any governmental body, and
the requirements of any stock exchange or automated quotation system upon which
the Shares may then be listed or quoted, as they are in effect on the date of
grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation, and no liability for failure, to issue Shares or deliver
certificates for Shares under this Plan prior to: (a) obtaining any approvals
from governmental agencies, including governmental agencies outside the United
States, that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any local, state, federal, or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable. Furthermore, the
inability or impracticability of the Company to obtain or maintain approval from
any governmental agencies or to complete any registration or other qualification
of the Shares under any applicable law or ruling as set forth herein shall
relieve the Company of any liability with respect to the failure to issue or
sell such Shares and shall constitute circumstances in which the Committee may
determine to amend or cancel Awards pertaining to such Shares, with or without
consideration to the affected Participants. Finally, the Company will be under
no obligation to register the Shares with the SEC or to effect compliance with
the registration, qualification or listing requirements of any state, local or
foreign securities laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.

18.    Foreign Awards and Rights

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in countries in which the Company operates or has Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to (i) modify the terms and conditions of any Award granted to
Eligible Individuals to comply with applicable laws of jurisdictions where
Eligible Individuals reside; (ii) establish sub-plans and determine the Exercise
or Purchase Price, methods of exercise and other terms and procedures and rules,
to the extent such actions may be necessary or advisable, including adoption of
rules, procedures or sub-plans applicable to its Parent, Subsidiaries,
Affiliates or Participants residing in particular locations; provided, however,
that no such sub-plans and/or modifications shall increase the share limitations
contained in Section 2 hereof or otherwise require shareholder approval; and
(iii) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules, procedures and sub-plans
with provisions that limit or modify rights on eligibility to receive an Award
under the Plan or on Termination, available methods of exercise or settlement of
an Award, payment of Tax-Related Items, the shifting of employer tax liability
to the Participant, the withholding procedures and handling of any Share
certificates or other indicia of ownership which may vary with local
requirements. The Committee may also adopt sub-plans to the Plan intended to
allow the Company to grant tax-qualified Awards in a particular jurisdiction.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Securities Act, Exchange
Act, the Code, or any federal, state, local or foreign securities law.

 

A-12



--------------------------------------------------------------------------------

19.    Corporate Transactions.

19.1    Assumption or Replacement of Awards by Successor. In the event of (a) a
dissolution or liquidation of the Company, (b) the consummation of a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) the consummation of a merger in which the Company is the
surviving corporation but after which the stockholders of the Company (other
than any stockholder which merges (or which owns or controls another corporation
which merges) with the Company in such merger) cease to own their shares or
other equity interests in the Company, (d) the sale of substantially all of the
assets of the Company, or (e) the consummation of any other transaction which
qualifies as a “corporate transaction” under Section 424(a) of the Code wherein
the stockholders of the Company give up all of their equity interest in the
Company (except for the acquisition, sale or transfer of all or substantially
all of the outstanding shares of the Company from or by the stockholders of the
Company), any or all outstanding Awards may be assumed, converted or replaced by
the successor corporation (if any), which assumption, conversion or replacement
will be binding on all Participants, or the successor corporation may substitute
equivalent awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards); provided that, unless otherwise determined by the
Board, all Awards granted pursuant to Section 6 shall accelerate and be fully
vested upon such merger, consolidation or corporate transaction. In the event
such successor corporation (if any) fails to assume or substitute Awards
pursuant to a transaction described in this Subsection 19.1, all such Awards
will expire on such transaction at such time and on such conditions as the Board
shall determine. Notwithstanding the foregoing, a transaction described in
(a) through (e) above must also qualify as a change in the ownership or
effective control of a corporation or a change in the ownership of a substantial
portion of a corporation’s assets, as the case may be, within the meaning of
Code Section 409A and the regulations thereunder.

19.2    Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 19, in the event of
the occurrence of any transaction described in Section 19.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”

19.3    Assumption or Substitution of Awards by the Company. The Company, from
time to time, also may substitute or assume outstanding awards granted by
another company, whether in connection with an acquisition of such other company
or otherwise, by either; (a) granting an Award under this Plan in substitution
of such other company’s award; or (b) assuming such award as if it had been
granted under this Plan if the terms of such assumed award could be applied to
an Award granted under this Plan. Such substitution or assumption will be
permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under this Plan if the other company had applied
the rules of this Plan to such grant. In the event the Company assumes an award
granted by another company, the terms and conditions of such award will remain
unchanged (except that the exercise price and the number and nature of Shares
issuable upon exercise of any such option will be adjusted appropriately
pursuant to Section 424(a) of the Code). In the event the Company elects to
grant a new Option rather than assuming an existing option, such new Option may
be granted with a similarly adjusted Exercise Price.

 

A-13



--------------------------------------------------------------------------------

20.    No Obligation to Employ; Accelerated Expiration of Award for Harmful Act.
Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent, Subsidiary
or Affiliate of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.
Notwithstanding anything to the contrary herein, if a Participant is Terminated
because of such Participant’s actual or alleged commitment of a criminal act or
an intentional tort and the Company (or an employee of the Company) is the
victim or object of such criminal act or intentional tort or such criminal act
or intentional tort results, in the reasonable opinion of the Committee, in
liability, loss, damage or injury to the Company, then, at the Committee’s
election, Participant’s Awards shall not be exercisable or settleable and shall
terminate and expire upon the Participant’s Termination Date. Termination by the
Company based on a Participant’s alleged commitment of a criminal act or an
intentional tort shall be based on a reasonable investigation of the facts and a
determination by the Company that a preponderance of the evidence discovered in
such investigation indicates that such Participant is guilty of such criminal
act or intentional tort.

21.    Compliance with Section 409A. Notwithstanding anything to the contrary
contained herein, to the extent that the Committee determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under applicable law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”).

22.    Certain Stockholder Approval Matters.

22.1    Plan Effectiveness; Increasing Plan Shares. This Plan became effective
on October 22, 2013 (the “Effective Date”). Any amendment to this Plan
increasing the number of Shares available for issuance hereunder shall be
approved by the stockholders of the Company, consistent with applicable laws,
within twelve (12) months before or after the effective date of such amendment
(“Amendment Effective Date”). Upon the Amendment Effective Date, the Board may
grant Awards covering such additional Shares pursuant to this Plan; provided,
however, that: (a) no Option granted pursuant to such increase in the number of
Shares subject to this Plan approved by the Board may be exercised prior to the
time such increase has been approved by the stockholders of the Company; and
(b) in the event that stockholder approval of any such amendment increasing the
number of Shares subject to this Plan is not obtained, all Awards covering such
additional Shares granted hereunder will be canceled, any Shares issued pursuant
to any Award will be canceled, and any purchase of Shares hereunder will be
rescinded.

22.2    Repricing Matters. Except in connection with a corporate transaction
involving the Company (including without limitation any stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification, reorganization, merger, consolidation, split-up, spin-off or
exchange of shares), the terms of outstanding Awards may not without stockholder
approval be amended to reduce the Exercise Price of outstanding Options or SARs,
or to cancel outstanding Options or SARs in exchange either for (a) cash, or
(b) new Options, SARS or other Awards with an exercise price that is less than
the Exercise Price of the original (cancelled) Options or SARs.

23.    Term of Plan. Unless earlier terminated as provided herein, this Plan
will terminate on October 22, 2023.

24.    Amendment or Termination of Plan. The Board may at any time terminate or
amend this Plan in any respect, including without limitation amendment of
Section 6 of this Plan; provided, however, that the Board will not, without the
approval of the stockholders of the Company, amend this Plan to increase the
number of shares that may be issued under this Plan, change the designation of
employees or class of employees eligible for participation in this Plan, take
any action in conflict with Section 22.2 above, or otherwise materially modify a
provision of the Plan if such modification requires stockholder approval under
the applicable rules and regulations of the Nasdaq Market.

 

A-14



--------------------------------------------------------------------------------

25.    Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

26.    Governing Law. The Plan shall be governed by the laws of the state of
Delaware, without regard to its conflict of laws.

27.    No Guarantee of Tax Consequences. Although the Company may endeavor to
qualify an Award for favorable tax treatment under the laws of the United States
or jurisdictions outside of the United States or to avoid adverse tax treatment,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including without
limitation Section 5.10, and the Company will have no liability to a Participant
or any other party if an Award that is intended to benefit from favorable tax
treatment or avoid adverse tax treatment does not receive or maintain such
favorable treatment or does not avoid such unfavorable treatment or for any
action taken by the Committee with respect to the Award. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.

28.    Insider Trading Policy. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company.

29.    All Awards Subject to Company Clawback or Recoupment Policy. All Awards
held by an executive officer shall be subject to clawback, recoupment or
forfeiture (i) to the extent that such executive officer is determined to have
engaged in fraud or intentional illegal conduct materially contributing to a
financial restatement, as determined by the Board in its sole discretion,
(ii) as provided under any clawback, recoupment or forfeiture policy adopted by
the Board or (iii) required by law. Such clawback, recoupment or forfeiture
policy, in addition to any other remedies available under applicable law, may
require the cancellation of outstanding Awards and the recoupment of any gains
realized with respect to Awards.

30.    Definitions. As used in this Plan, the following terms will have the
following meanings:

“Affiliate” means any corporation that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.

“Award” means any award under this Plan, including any Option, Stock
Appreciation Right, Restricted Stock Unit, or Restricted Stock Award.

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

 

A-15



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee appointed by the Board to administer this Plan,
or if no such committee is appointed, the Board.

“Company” means Symantec Corporation, a corporation organized under the laws of
the State of Delaware, or any successor corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option, and in the case of a Stock
Appreciation Right the value specified on the date of grant that is subtracted
from the Fair Market Value when such Stock Appreciation Right is settled.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a)    if such Common Stock is then quoted on the Nasdaq Global Select Market,
the Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Market”), its closing price on the Nasdaq Market on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable;

(b)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;

(c)    if such Common Stock is publicly traded but is not quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable; or

(d)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Outside Director” shall mean a person who satisfies the requirements of an
“outside director” as set forth in regulations promulgated under Section 162(m)
of the Code.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if at the time of the granting of an Award
under this Plan, each of such corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

A-16



--------------------------------------------------------------------------------

“Participant” means a person who receives an Award under this Plan.

“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

1.    Profit Before Tax;

2.    Billings;

3.    Revenue;

4.    Net revenue;

5.    Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

6.    Operating income;

7.    Operating margin;

8.    Operating profit;

9.    Controllable operating profit, or net operating profit;

10.    Net Profit;

11.    Gross margin;

12.    Operating expenses or operating expenses as a percentage of revenue;

13.    Net income;

14.    Earnings per share;

15.    Total stockholder return;

16.    Market share;

17.    Return on assets or net assets;

18.    The Company’s stock price;

19.    Growth in stockholder value relative to a pre-determined index;

20.    Return on equity;

21.    Return on invested capital;

 

A-17



--------------------------------------------------------------------------------

22.    Cash Flow (including free cash flow or operating cash flows);

23.    Cash conversion cycle;

24.    Economic value added;

25.    Individual confidential business objectives;

26.    Contract awards or backlog;

27.    Overhead or other expense reduction;

28.    Credit rating;

29.    Strategic plan development and implementation;

30.    Succession plan development and implementation;

31.    Improvement in workforce diversity;

32.    Customer indicators;

33.    New product invention or innovation;

34.    Attainment of research and development milestones;

35.    Improvements in productivity;

36.    Bookings;

37.    Attainment of objective operating goals and employee metrics; and

38.    Any other metric that is capable of measurement as determined by the
Committee.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

“Performance Period” means the period of service determined by the Committee
during which years of service or performance is to be measured for an Award.

“Plan” means this Symantec Corporation 2013 Equity Incentive Plan, as amended
from time to time.

“Purchase Price” means the price to be paid for Shares acquired under this Plan
pursuant to an Award other than an Option.

“Restricted Stock Award” means an award of Shares pursuant to Section 7.
“Restricted Stock Unit” or “RSU” means an award of Shares pursuant to Section 8.
“Securities Act” means the Securities Act of 1933, as amended.

 

A-18



--------------------------------------------------------------------------------

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 19, and any successor
security.

“Stock Appreciation Right” or “SAR” means an Award, granted pursuant to
Section 9.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

“Tax-Related Items” means federal, state, or local taxes and any taxes imposed
by jurisdictions outside of the United States (including but not limited to
income tax, social insurance contributions, fringe benefits tax, payment on
account, employment tax obligations, and stamp taxes) required by law to be
withheld and any employer liability shifted to a Participant.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an Eligible Individual to the Company or a Parent, Subsidiary or Affiliate of
the Company. A Participant will not be deemed to have ceased to provide services
in the case of (i) sick leave, (ii) vacation leave (iii) military leave,
(iv) transfers of employment between the Company and its Parent, Subsidiaries or
Affiliates; or (v) any other leave of absence approved by the Committee,
provided, that such leave is for a period of not more than three months, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company. In the case of any Participant on an approved leave of
absence, the Committee may make such provisions respecting suspension of vesting
of the Award while on leave from the employ of the Company or its Parent,
Subsidiaries or Affiliates as it may deem appropriate, except that in no event
may an Award be exercised after the expiration of the term, if any, set forth in
the applicable Award Agreement. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

 

A-19